976 F.2d 1558
Joseph Scott HUNTER, a/k/a Raymond C. Dirker, Petitioner-Appellant,v.Bernie AISPURO, Warden, Respondent-Appellee.
No. 90-16398.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1992.

1
Before:  CANBY, and KOZINSKI, Circuit Judges, and NIELSEN, District Judge.*

ORDER

2
The petition of appellant for rehearing is GRANTED.   This court's opinion, published at 958 F.2d 955 (9th Cir.1992), is hereby withdrawn.



*
 The Honorable Wm. Fremming Nielsen, United States District Judge, Eastern District of Washington, sitting by designation